SPRINKEL, G.A., Associate Judge,
The Final Judgment of Foreclosure is affirmed with the exception of that portion of the Final Judgment awarding $5,000 in attorney’s fees to the Appellee which is reversed and remanded to the trial court for an evidentiary hearing on the issue of a reasonable amount of attorney’s fees in accordance with Florida Patient’s Compensation Fund v. Rowe, 472 So.2d 1145 (Fla.1985) and Standard Guaranty Insurance Co. v. Quanstrom, 555 So.2d 828 (Fla.1990). Appellee’s Motion for Attorney’s Fees on Appeal is hereby Granted and remanded to the trial court for an evidentiary hearing on the issue of a reasonable amount of attorney’s fees on appeal, as well.
Affirmed in Part, Reversed in Part and Remanded.
W. SHARP and DIAMANTIS, JJ., concur.